                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 TERRENCE-LEE BRITT,                       HONORABLE RENÉE MARIE BUMB

                   Plaintiff,
                                                  Civil Action
       v.                                     No. 19-270(RMB/KMW)

 DOUGLAS BANKS, STATE OF NEW
 JERSEY, DEPARTMENT OF CHILDREN                     OPINION
 AND FAMILIES,

                   Defendants.


BUMB, District Judge

I.         INTRODUCTION

      This matter comes before the Court on the Motion to Dismiss

brought by Defendants Douglas Banks, the State of New Jersey, and

the New Jersey Department of Children and Families. (Docket Item

12.) Defendants seek to dismiss all claims of pro se Plaintiff

Terrence-Lee Britt’s Complaint, which alleges retaliation (Count

I)   and    “unequal/unfair   treatment”   (Count   II),   both   of   which

Plaintiff claims led to “undue emotional, physical[,] and mental

trauma.” (Docket Item 1.) Plaintiff has not filed a brief in

opposition. Plaintiff seeks both money damages and injunctive

relief. As explained more fully below, the Eleventh Amendment bars

a plaintiff from receiving money damages from a State defendant in

Federal Court. Prospective injunctive relief is also unavailable

in this case. Therefore, Defendants’ Motion to Dismiss shall be
granted.

II.       BACKGROUND

        Plaintiff alleges that in or about March or April 2018, he

filed a suit against Defendants (his employer) because they had

violated his rights under the Americans with Disabilities Act

(“ADA”). (Id. at 1.) Plaintiff alleges that, because of that suit,

Defendant Banks denied Plaintiff the right to present a witness at

an    unrelated    November    2018     disciplinary      hearing,    at   which

Plaintiff was an appellant. (Id. at 1-2.) Plaintiff alleges no

further details about the hearing or the circumstances surrounding

it other than to state that it is “common that one can use any

witness that one would feel fit to help in their defense” at such

a hearing. (Id. at 1.) Plaintiff alleges that he is the only

individual to whom Defendant Banks has denied the utilization of

a witness. (Id. at 2.)

        Plaintiff alleges that he was suspended after the hearing.

(Id. at 1-2.) According to Plaintiff, Defendant Banks first levied

a     90-day      suspension       on    Plaintiff,       which      constituted

“unequal/unfair      treatment     as   there    are   other   employees   whose

actions were similar, exact[,] and/or worse than [Plaintiff’s],”

but who did not receive such harsh punishments. (Id. at 2.)

Plaintiff also alleges that on or about January 2, 2018, Defendant

Banks    issued   Plaintiff    a   notice   of    disciplinary    action    that

suspended Plaintiff for 30 days. (Id.) Plaintiff alleges that this

                                        2
“is not consistent with Defendants’ suspension standards which

have been always followed.” (Id.) Plaintiff alleges that the above

actions constituted abuse of authority on Defendant Banks’s part,

which caused Plaintiff to suffer emotional, physical, and mental

trauma. (Id.) Plaintiff seeks both money damages and injunctive

relief. (Id. at 1-2.)

III.      STANDARD OF REVIEW

       Defendants bring this Motion to Dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. To withstand a

motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Claims are facially plausible “when the

plaintiff pleads factual content that allows the court to draw the

reasonable       inference      that    the       defendant    is    liable   for    the

misconduct alleged.” Id. at 678. “[A]n unadorned, the-defendant-

unlawfully-harmed-me accusation” will not survive a motion to

dismiss. Id. “While a complaint attacked by a Rule 12(b)(6) motion

to     dismiss    does    not    need    detailed       factual       allegations,     a

plaintiff’s       obligation       to    provide        the    ‘grounds’      of     his

‘entitle[ment]       to    relief’       requires       more        than   labels    and

conclusions, and a formulaic recitation of a cause of action’s

elements will not do.” Twombly, 550 U.S. at 555 (alteration in

                                              3
original) (citations omitted) (quoting Papasan v. Allain, 478 U.S.

265, 286 (1986)).

      The district court must “accept as true all allegations in

the plaintiff’s complaint as well as all reasonable inferences

that can be drawn from them, and [must] construe them in a light

most favorable to the non-movant.” Tatis v. Allied Interstate,

LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK

Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)). The court

may only consider the allegations in the complaint and “matters of

public record, orders, exhibits attached to the complaint[,] and

items appearing in the record of the case.” Oshiver v. Levin,

Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n.2 (3d Cir. 1994).

In    applying     this   standard   to pro se   pleadings   and   other

submissions, as here, the Court must liberally construe the well-

pleaded allegations, and draw all reasonable inferences in favor

of the pro se litigant. Higgs v. Attorney Gen. of the U.S., 655

F.3d 333, 339 (3d Cir. 2011); Capogrosso v. Supreme Court of N.J.,

588 F.3d 180, 184 (3d Cir. 2009).

IV.        ANALYSIS

      A.         The Eleventh Amendment Bars Most of the Claims

      Although Defendants did not raise the Eleventh Amendment as

a ground for dismissing this suit, the Court may raise the issue

sua sponte. Bowers v. NCAA, 346 F.3d 402, 417 (3d Cir. 2003)

(citing Parella v. Retirement Bd. of the R.I. Employees’ Retirement

                                     4
Sys., 173 F.3d 46, 54-55 (1st Cir. 1999)). The Eleventh Amendment

provides that “[t]he Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by citizens of another

State, or by Citizens or Subjects of any Foreign State.” U.S. CONST.

AMEND. XI. The United States Supreme Court has unequivocally held

the Amendment to mean that “in the absence of consent a suit in

which the State or one of its agencies or departments is named as

the defendant is proscribed by the Eleventh Amendment[,] . . .

regardless of the relief sought.” Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). This bar can sometimes extend

to   suits   brought   against   state   officials:   if   the     suit   is

effectively a suit against the State itself, as opposed to the

state official, then it will be barred. Id. at 101.

      However, the bar will not apply to state officials when the

suit is “challenging the constitutionality of a state official’s

action” and seeks injunctive relief. Id. at 102 (citing Ex parte

Young, 209 U.S. 123 (1908)). As an additional requirement, such

injunctive   relief    may   only   “govern[]   the   official’s    future

conduct,” and may not “award[] retroactive monetary relief.” Id.

at 102-03 (citing Edelman v. Jordan, 415 U.S. 651 (1974)).

      In the case at hand, Plaintiff names the State of New Jersey

and one of its agencies, the Department of Children and Families,

as defendants. The Eleventh Amendment bars the suit as against

                                     5
those Defendants, both for money damages and for injunctive relief.

Therefore, the Motion to Dismiss will be granted in favor of both

the   State   of   New   Jersey    and   the    Department     of   Children   and

Families. See, e.g., Howard v. N.J. Div. of Youth & Family Servs.,

398 F. App’x 807, 811-12 (3d Cir. 2010) (holding that the New

Jersey Division of Youth and Family Services, a subdivision of the

Department of Children and Families now known as the Division of

Child Protection and Permanency, is immune from suit under the

Eleventh Amendment).

      Defendant Banks is being sued in his capacity as a state

official. Therefore, as with the other Defendants, any claims

against   Banks    for   money    damages      are    barred   by   the   Eleventh

Amendment.1 However, as best as the Court can construe from the

Complaint,    Plaintiff    is     challenging        the   constitutionality    of

Banks’s actions as a state official and is seeking prospective

injunctive relief. Therefore, under Pennhurst, those claims are

not barred by the Eleventh Amendment. The survival of those claims

will be addressed below.


1 To the extent that Plaintiff relies on 42 U.S.C. § 1983 for his claims for
money damages, they would still be dismissed. Defendants State of New Jersey
and Department of Children and Families are not “persons” as required by § 1983.
42 U.S.C. § 1983 (prohibiting certain actions by “persons”); Will v. Mich. Dep’t
of Police, 491 U.S. 58, 70 (1989) (reaffirming that states and state
governmental entities are not “persons” under § 1983). Furthermore, Defendant
Banks is not a “person” under § 1983 to the extent that he is being sued for
money damages. See Hafer v. Melo, 502 U.S. 21, 27 (1991) (“State officers sued
for damages in their official capacity are not ‘persons’ for the purposes of
the suit because they assume the identity of the government that employs
them.”). However, Defendant Banks is a “person” under § 1983 to the extent that
Plaintiff is seeking injunctive relief. See id.

                                         6
     B.        Plaintiff’s     Claims       Against   Defendant   Banks   for

               Prospective Injunctive Relief

     Although Plaintiff does not specify what federal laws provide

the basis for his two counts, the Court identifies three possible

grounds for suit against Defendant Banks. The first claim (for

retaliation) invokes the Americans with Disabilities Act. The

second claim (for “unequal/unfair treatment”) invokes both the Due

Process Clause and the Equal Protection Clause of the Fourteenth

Amendment of the United States Constitution. The Court will first

address whether Plaintiff’s claims for prospective injunctive

relief are moot. Then, as an alternative basis for granting the

Motion to Dismiss, the Court will look at the merits of each of

Plaintiff’s remaining claims against Defendant Banks.

          1.        Mootness

     Equitable relief, such as a prospective injunction, “is only

available so long as there is an actual controversy among the

parties.” Hamilton v. Bromley, 862 F.3d 329, 335 (3d Cir. 2017)

(quoting Jersey Cent. Power & Light Co. v. New Jersey, 772 F.2d

35, 40 (3d Cir. 1985)). The Third Circuit has held that “[p]ast

exposure to illegal conduct does not in itself show a present case

or controversy regarding [equitable] relief . . . if unaccompanied

by any continuing, present adverse effects.” Id. (alterations in

original) (quoting O’Shea v. Littleton, 414 U.S. 488, 495-96

(1974)). In other words, a claim alleging that past injuries

                                        7
warrant prospective injunctive relief is typically moot. See id.

However, a plaintiff might find solace in arguing that the past

injury   is   capable   of   repetition   yet   evading   review.   Id.   To

successfully argue this exception, the plaintiff must show that

“(1) the challenged action is in its duration too short to be fully

litigated prior to cessation or expiration, and (2) there is a

reasonable expectation that the same complaining party will be

subject to the same action again.” Id. (quoting Spencer v. Kemna,

523 U.S. 1, 17 (1998)).

     In this case, Plaintiff alleges past exposure to illegal

conduct — that is, the administrative hearing procedure and his

eventual suspension. However, Plaintiff’s only allegation about

the ongoing nature of the illegal conduct is that he “believes

that Defendants[] are still committing these acts.” This is far

too conclusory to survive the motion to dismiss standard. Plaintiff

alleges no facts whatsoever to show that the injury is ongoing.

     Thus, Plaintiff would have to allege in good faith that the

injury is capable of repetition yet evading review. The Court will

assume arguendo that the first requirement is met here because the

challenged action is too short to be fully litigated prior to its

expiration and that. However, the second requirement is not met.

Even accepting Plaintiff’s allegations to be true and making all

reasonable inferences in his favor, the Court finds that Plaintiff

alleges insufficient facts that he will be subject again to the

                                    8
same actions about which he complains in this suit. In fact,

Plaintiff alleges no such facts. Therefore, Plaintiff’s claim is

not exempted from being moot by virtue of the actions being capable

of repetition yet evading review. As a result, Plaintiff’s claims

for prospective injunctive relief as against Defendant Banks are

moot. Therefore, Defendant Banks’s Motion to Dismiss the claims

for prospective injunctive relief will be granted.

            2.          Merits

      As an alternative basis for granting Defendant Banks’s Motion

to Dismiss, the Court will also address the merits of Plaintiffs

remaining    claims      for     prospective   injunctive      relief    against

Defendant Banks.

                   a.          Retaliation Under the ADA

      “A prima facie case of illegal retaliation [under the ADA]

requires a showing of (1) protected employee activity; (2) adverse

action by the employer either after or contemporaneous with the

employee’s protected activity; and (3) a causal connection between

the   employee’s    protected      activity    and   the    employer’s   adverse

action.” E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 449 (3d Cir.

2015). “Protected activity” includes filing a lawsuit against

one’s employer under the ADA. See 42 U.S.C. § 12203(a).

      As for the causation requirement, the Third Circuit “has

focused on two main factors in finding the causal link necessary

for   retaliation:       timing    and   evidence    of    ongoing   antagonism.

                                         9
McGlone v. Phila. Gas Works, 733 F. App’x 606, 612 (3d Cir. 2018)

(quoting Abramson v. Wm. Patterson College of N.J., 260 F.3d 265,

288 (3d Cir. 2001)). “An employee may establish a causal nexus if

he shows ‘unusually suggestive’ temporal proximity between” the

protected activity and the adverse action. Holt v. Pennsylvania,

683 F. App’x 151, 157 (3d Cir. 2017) (citing Leboon v. Lancaster

Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 232 (3d Cir. 2007)). If too

much time has passed to allow the finding of a causal link between

the protected activity and the adverse action, “courts may [also]

look to the intervening period for other evidence of retaliatory

animus.” Id. (quoting Farrell, 206 F.3d at 281). Such evidence can

include “a pattern of ongoing antagonism, inconsistencies in the

employer’s justifications, or any other ‘evidence gleaned from the

record as a whole’ that is sufficient to support an inference of

retaliatory animus.” Id. (quoting Farrell, 206 F. 3d at 281).

     If a plaintiff states a prima facie case, then the burden

shifts to the defendant to proffer a legitimate, non-retaliatory

reason for the adverse employment action. Daniels, 776 F.3d at

193. Finally, if the defendant does that, then the burden shifts

back to the plaintiff to show that the proffered reason is false,

and that the real reason for the action was retaliation. Id.

     Here, there can be no dispute that Plaintiff engaged in

protected activity by filing a claim against Defendants under the

ADA. The Court also finds that Plaintiff has made sufficient

                               10
factual allegations to show that, for the purposes of this Motion,

he suffered an adverse employment decision: the alleged refusal to

present a witness and Plaintiff’s alleged suspension. However,

even when considering the Complaint liberally and making all

reasonable inferences in favor of nonmoving Plaintiff, the Court

finds that the Complaint contains insufficient allegations to show

a causal connection between the protected activity and the adverse

action. First, because the alleged retaliation took place at least

seven months after Plaintiff’s protected activity, there is no

“unusually   suggestive    temporal     proximity”   in   this   case.   See

Williams v. Phila. Housing Auth. Police Dep’t, 380 F.3d 751, 760

(3d Cir. 2004) (finding that two months was not an unusually

suggestive temporal proximity); Palen v. Alcan Packaging, 511 F.

Supp. 2d 445, 449 (D.N.J. 2007) (finding that three months was not

an unusually suggestive temporal proximity). Nor does Plaintiff

allege any facts showing a retaliatory animus. Plaintiff merely

states “labels and conclusions” in alleging that Defendant Banks’s

“actions   are   retaliatory   because    of   Plaintiff’s   suit.”   These

conclusory statements are insufficient to survive the motion to

dismiss standard. Therefore, because Plaintiff fails to state a

prima facie case for retaliation, Defendant Banks’s Motion to

Dismiss will be granted as to Plaintiff’s retaliation claim.

                 b.       The Due Process Clause

     Plaintiff’s claim of “unequal/unfair treatment” could be

                                   11
construed as a procedural due process claim brought under 42 U.S.C.

§ 1983. To state such a claim, a plaintiff must allege “that (1)

he was deprived of an individual interest that is encompassed

within the Fourteenth Amendment’s protection of ‘life, liberty or

property,’ and (2) the procedures available to him did not provide

‘due process of law.’” Bruce v. Port Auth., 487 F. App’x 707, 709

(3d Cir. 2012) (quoting Hill v. Borough of Kutztown, 455 F.3d 225,

233-34 (3d Cir. 2006)). “To have a property interest in a job[,]

a person must have more than a unilateral expectation of continued

employment; rather, [he] must have a legitimate entitlement to

such continued employment.” Id. (alterations in original) (quoting

Hill,    455   F.3d    at   234).    “Whether    a   person   has   a    legitimate

entitlement to — and hence a property interest in — his government

job is a question answered by state law.” Id. at 709-10 (quoting

Hill, 455 F.3d at 234). “Under New Jersey state law, public

employees may be discharged with or without cause, unless their

positions      are    otherwise     protected,   for   example,     by   contract,

collective bargaining agreement, civil service tenure, or a fixed

term.” Id. at 710 (citing Siss v. Cnty. of Passaic, 75 F. Supp. 2d

325, 341 (D.N.J. 1999)).

        Central to Plaintiff’s procedural due process claim is that

he had a legal entitlement to his job at the time of his suspension.

However, as a public employee in New Jersey, Plaintiff could be

fired with or without cause at any time. Plaintiff does not allege

                                         12
that his job was somehow exempt from that rule (i.e., he had a

contract, collective bargaining agreement, civil service tenure,

or a fixed term). Therefore, even accepting Plaintiff’s factual

assertions and reasonable inferences drawn therefrom as true, and

construing them to favor Plaintiff, the Court finds that Plaintiff

has not alleged sufficient facts to survive the Motion to Dismiss.

Therefore, Defendant Banks’s Motion to Dismiss will be granted as

to Plaintiff’s procedural due process claim.

                    c.      The Equal Protection Clause

     Plaintiff’s claim of “unequal/unfair treatment” could also be

construed as an Equal Protection Clause claim brought under § 1983.

Since Plaintiff does not allege membership in a class or group, he

would   have   to    rely   on   the   “class   of   one”   theory   of   equal

protection. See Village of Willowbrook v. Olech, 528 U.S. 562, 564

(2000). To succeed on that theory, “a plaintiff must allege that

(1) the defendant treated him differently from others similarly

situated, (2) the defendant did so intentionally, and (3) there

was no rational basis for the difference in treatment.” Newark Cab

Ass’n v. City of Newark, 901 F.3d 146, 156 (3d Cir. 2018) (quoting

Hill, 455 F.3d at 239). However, the Supreme Court has held that

“the class-of-one theory of equal protection does not apply in the

public employment context.” Engquist v. Or. Dep’t of Agric., 553

U.S. 591, 598, 605 (2008). Because Plaintiff’s alleged injuries

stem from his job as a public employee, he cannot successfully

                                       13
rely on the class-of-one theory for his equal protection claim.

Therefore, Defendant Banks’s Motion to Dismiss that claim will be

granted.

V.     CONCLUSION

     For the reasons set forth above, the Court will dismiss

Plaintiff’s claims without prejudice. Plaintiff will be granted

leave to amend his pleadings within 30 days of the entry of this

Opinion, in order to attempt to cure the deficiencies identified

herein. An appropriate Order shall issue.



October 10, 2019                    s/Renée Marie Bumb
Date                                RENÉE MARIE BUMB
                                    United States District Judge




                               14
